Citation Nr: 1729491	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-24 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for coronary artery disease.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S.N. Hunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In August 2014, the Veteran was placed on the list of those requesting to appear before a Travel Board hearing; however, the Veteran subsequently withdrew his request for a hearing.

In April 2015, the Board remanded the Veteran's appeal for further development.  Substantial compliance with the prior remand has been accomplished, and the Board may proceed with adjudicating the Veteran's claims currently on appeal without prejudice to him.  See D'Aries v. Peake, 22 Vet.App. 97, 105 (2008). 

This appeal was processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.


FINDINGS OF FACT

1.  Resolving all doubt in his favor, the Veteran was present in or near the Korean demilitarized zone (DMZ) while on active duty in Korea from January 1968 to April 1969.

2.  The Veteran has been diagnosed with coronary artery disease, which is present to a compensable degree, and is presumed to be due to exposure to herbicides.

CONCLUSION OF LAW

The criteria for service connection for coronary artery disease have been met.  38 U.S.C.A. §1110, 1154(a); 38 C.F.R. §3.102, 3.303, 3.304, 3.307, 3.309(e) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As the Board's decision to grant service connection for coronary artery disease is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

II.  Applicable Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §1110; 38 C.F.R. §3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. §3.303(d).

To prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996) (table).

If a veteran was exposed to an herbicide during active military, naval, or air service, then certain diseases, including ischemic heart disease and coronary artery disease, shall be service-connected if the requirements of 38 C.F.R. §3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. §3.307(d) are also satisfied.  See 38 U.S.C.A. §1116 (West 2014); 38 C.F.R. §3.307, 3.309(e) (2016).  As defined by 38 C.F.R. §3.309(e), ischemic heart disease includes, but is not limited to: acute, sub-acute, and old myocardial infraction; atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.  See 38 C.F.R. § 3.309(e).  Note (2) of 38 C.F.R. §3.309(e) indicates that for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  

Effective February 24, 2011, a Veteran who, during active military service between April 1, 1968, and August 31, 1971, served in a unit that operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, as determined by the Department of Defense (DOD), shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to the contrary.  See 38 C.F.R. §3.307(a)(6)(iv).  See also 76 Fed. Reg. 4,245-4,247 (January 25, 2011).  This amendment is effective for all claims received by VA on or after February 24, 2011, and to claims pending before VA on that date, which includes the current appeal.  A list of service units that have been recognized by the DOD as having served in areas along the Korean DMZ may be found in the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block p.  Importantly to this matter, only these specific units stationed at the DMZ in Korea are presumed to have been exposed to Agent Orange or other herbicide.

III.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. §5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

III.  Analysis 

As a preliminary matter, the Board notes that the claims folder includes evidence demonstrating a current diagnosis of coronary artery disease.  Thus, the pivotal question is whether the Veteran was exposed to Agent Orange in service.

The Veteran contends that his coronary artery disease and resulting coronary artery bypass graft is a result of his exposure to herbicides in Korea.  Specifically, he contends that he was stationed at Camp McIntyre approximately two miles from the Korean DMZ from January 1968 to April 1969, where he claims herbicides were sprayed right over his head.  He further claims that his unit supported the 2nd and 7th infantry divisions located near the DMZ, and his service duties put him directly in contact with herbicides.

The Veteran's military personnel records reflect that he served with Battery A, 1st Battalion, 17th Artillery in Korea from January 23, 1968, to April 10, 1969.  His principal duties are documented as a cook and heavy truck driver.  Therefore, the Veteran was present in Korea during the applicable time period that herbicides were used under 38 C.F.R. §3.307(a)(6)(iv).

Service treatment records are silent as to any complaints, treatments or diagnoses of a heart condition. 

The earliest post-service treatment record available indicates the Veteran suffered from severe triple-vessel coronary artery disease and underwent 6 coronary artery bypass grafts in March 2007.  See March 2007 Ashville Cardiology report.  The Veteran's condition has been maintained with aspirin (ASA), beta-blocker therapy, and statin therapy since March 2007.  See November 2012 VA treatment record.

In its April 2017 response, the U.S. Joint Services Records Research Center (JSRRC) found that the 1968 and 1969 unit history submitted by the 1st Battalion, 17th Artillery does not mention or document that Battery A, 1st Battalion, 17th Artillery supported the 2nd or the 7th Infantry Divisions on or near the DMZ, or that the Veteran's unit was on or near the DMZ.  The JSRRC further concluded that the available evidence or information does not support the use, storage, spraying or transportation of herbicides, to include Agent Orange in the areas where the Veteran's unit was stationed.  

Therefore, the record does not demonstrate that the Veteran served in a unit that operated in or near the Korean DMZ.  However, the Board notes that military service is to be determined based on all relevant evidence, with due application of the duty to assist, and the statutory and regulatory requirements to consider "all information and lay...evidence of record."  See 38 C.F.R. §5107(b); see also Capellan v. Peake, 539 F.3d 1373, 1382 (Fed. Cir. 2008).

The Veteran has contended in several statements that he had been exposed to herbicides while on active duty in Korea.  See July 2012 Statement from the Veteran; August 2013 VA Form 9.

In his July 2012 statement, the Veteran asserted that during his service in Korea, he was stationed approximately 2 miles from the DMZ.  In support of his contentions, the Veteran provided statements from fellow service men who served in his unit.  A Commanding Officer who was assigned to Camp Ethan Allen contended that his camp was located one half mile north of Camp McIntyre, where the Veteran was assigned.  He further contended that personnel from his command were responsible for spraying Agent Orange and other chemical defoliants around the perimeter of Camp Ethan Allen, including the outer perimeter of several artillery compounds, including Camp McIntyre.  See March 2014 Statement provided by Commanding Officer P.E.S. (drafted on behalf of, and authorized for use by, C.F.).  It was further contended by Commanding Officer P.E.S. that there was a common vehicle wash point in the region that was used by all units, including vehicles and equipment from Camp McIntyre.

An August 2014 statement provided by a fellow service member supports the Veteran's contention that his unit, I Corp Division, Headquarters Battery, 1st Battalion, 17th Artillery, to include A, B, C, and Service Batteries, was the combat support Artillery group for the 2nd Infantry Division.  See March 2014 Statement from C.F. (indicating Veteran was stationed with the A Battery, 1st Battalion, and 17th Artillery, located across the road of Headquarters Battery).  The statement further indicates that the aforementioned Batteries were exposed to herbicides as a result of drinking, bathing, cooking, and cleaning himself and his clothes with water from the Han and Imjin Rivers that were said to have been contaminated with herbicides.  The Veteran has also submitted maps and articles regarding Camp McIntyre and Battery A's proximity to the nearest point of the Korean DMZ to support his claim.  

In relevant part, 38 U.S.C.A. §1154(a) requires that VA give "due consideration" to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

In the instant case, the Veteran is competent to report that his duties took him to, or near, the DMZ.  He has been consistent in his statements with regard to his service in Korea, and its proximity to the Korean DMZ, and there is no affirmative evidence to contradict his reports relevant to his service in Korea.  Rather, the Veteran's reports in conjunction with the statements from the fellow service men, as well as additional evidence submitted by the Veteran, tend to corroborate his contentions.  Thus, resolving all reasonable doubt in his favor, the Board finds that the Veteran served in a location in or near the Korean DMZ that would have entailed exposure to herbicides.  The Board finds that service connection for coronary artery disease is warranted based on the specific circumstances presented by this Veteran's case.  

The available medical evidence, private and VA, show that the Veteran has been diagnosed with coronary artery disease since his separation from service, underwent a coronary artery bypass graft, and has required continuous medication.  See March 2007 private treatment record; May 2009 private treatment record; June 2011 private treatment record; November 2012 VA treatment record; October 2013 VA treatment record.  Therefore, the Veteran's coronary artery disease has manifested to a compensable degree.  See 38 C.F.R. §4.104, Diagnostic Code 7005.

As the Veteran's in-service exposure to herbicides has been established, the Board finds that the Veteran's coronary artery disease is presumptively related to his active military service.  Furthermore, as he has been shown to have coronary artery disease to a compensable degree, and VA has found that there is a link between herbicide exposure and ischemic heart disease, service connection for coronary artery disease is granted based on the specific facts of this case. 


ORDER

Service connection for coronary artery disease is granted.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


